In re Banks, Sedric E.; Palowsky, Stanley R.; — Plaintiffs; Applying for Appeal of Decision of Disciplinary Board Office Of Disciplinary Board, Nos. 00-PDB-169, 00-PDB-170, 00-PDB-171, OO-PDB-172, 00-PDB-173.
Leave to appeal denied on the showing made. However, complainant may reurge the complaint in the event the trial courts in the underlying litigation make factual determinations which would support a finding of ethical misconduct on the part of the respondent attorneys.
TRAYLOR, J., recused.